DETAILED ACTION
This Office is in response to the election filed on 08 June 2021.  Claims 1-10 are pending in the application.  Claims 6-10 have been withdrawn from consideration by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-5, drawn to a heat treatment method, in the reply filed on 08 June 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 5 are rejected under 35 U.S.C. 102(a)(1)as being clearly anticipated by Fuse, US 2018/0076061.
Fuse et al. discloses a heat treatment method of heating a substrate by irradiating said substrate with light, shown in Figs. 9-13, comprising steps of: 
5(a) storing a substrate on which a thin film containing a dopant and carbon is formed in a chamber (see paragraphs [0070] and [0072]); 
(b) supplying an oxidizing gas into the chamber to form an oxidizing atmosphere (see paragraph [0041]); and 
(c) irradiating the substrate with light to heat the substrate (see paragraphs [0076] and [0082]), see paragraphs [0066]-[0091].  
With respect to claim 5, Fuse discloses that the oxidizing gas contains one type of gas selected from a group composed of oxide, ozone, and nitrogen oxide, see paragraph [0041].

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)as being clearly anticipated by Elliot et al., US 2011/0185971.
Elliot et al. disclose a heat treatment method of heating a substrate by irradiating said substrate with light, as disclosed in the Example (paragraphs [0081]-[0087]), comprising steps of: 
5(a) storing a substrate on which a thin film containing a dopant and carbon is formed in a chamber (see paragraphs [0081]] and [0083]); 
(b) supplying an oxidizing gas into the chamber to form an oxidizing atmosphere (see paragraph [0083]); and 

With respect to claim 5, Elliott et al. disclose that the oxidizing gas contains one type of gas selected from a group composed of oxide, ozone, and nitrogen oxide, see paragraph [0083].

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although Fuse discloses a heat treatment method in which step of (c) includes the steps of: (c-1) irradiating the substrate with light from continuous lighting lamps (halogen lamps HL, see paragraph [0076]); and (c-2) irradiating the substrate with a flash of light from flash lamps FL after the 15step of (c-1) (see paragraph [0082]), Fuse fails to teach or suggest that a supply of the oxidizing gas into the chamber is started halfway through the step of (c-1), as required in dependent claim 2.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various heat treatment methods of heating a substrate by irradiating the substrate with light. The pending claims are also unpatentable over Fuse et al., US 2018/0166281, see paragraphs [0007]-[0015] and [0100]-[0107]. Fuse et al. disclose a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822